EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, fourth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

Claim 1, eighth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

Claim 1, twelfth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---. 

Claim 4, last line, immediately prior to “oil” there has been inserted --- C6-C12 ---.

Claim 5, fourth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

Claim 5, ninth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

Claim 5, thirteenth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

Claim 5, seventeenth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

Claim 5, penultimate line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 9, fourth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 9, eighth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

 Claim 9, twelfth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

 Claim 9, sixteenth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 9, penultimate line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 10, second line, “at least one of” has been removed.

 Claim 12, fifth line, “estradiol or” has been replaced with --- 17β-estradiol or ---.

 Claim 12, eleventh line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

 Claim 12, fifteenth line, immediately after “17β-estradiol” there has been inserted --- or estradiol hemihydrate ---.

 Claim 12, nineteenth line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 12, penultimate line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 31, second line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 32, second line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.

 Claim 33, second line, “estradiol or estradiol hemihydrate” has been replaced with --- 17β-estradiol or estradiol hemihydrate ---.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612